      18-11358-mew           Doc 667         Filed 01/15/19 Entered 01/15/19 18:14:04                          Main Document
                                                          Pg 1 of 27
                                          UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF NEW YORK


In re Relativity Media, LLC, et al.                                                  Case No. 18-11358 (MEW)
      Debtor                                                                Reporting Period: Dec. 1 - 31, 2018

                                                                             Federal Tax I.D. # See Note 1

                                      CORPORATE MONTHLY OPERATING REPORT



     REQUIRED DOCUMENTS                                                           Form No.        Document Explanation
                                                                                                  Attached Attached
     Schedule of Cash Receipts and Disbursements                      MOR-1                            X
     Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CON'T)                    X
        Copies of bank statements                                                                               Available
                                                                                                                Upon
                                                                                                                Request
         Cash disbursements journals                                                                            Available
                                                                                                                Upon
                                                                                                                Request
     Statement of Operations                                                 MOR-2                     X            X
     Balance Sheet                                                           MOR-3                                  X
     Status of Post-petition Taxes                                           MOR-4                     X
        Copies of IRS Form 6123 or payment receipt                                                              Available
                                                                                                                Upon
                                                                                                                Request
        Copies of tax returns filed during reporting period                                                     N/A
     Summary of Unpaid Post-petition Debts                                   MOR-4                                  X
        Listing of Aged Accounts Payable                                                                            X
     Accounts Receivable Reconciliation and Aging                            MOR-5                     X            X
     Taxes Reconciliation and Aging                                          MOR-5                     X
     Payments to Insiders and Professional                                   MOR-6                     X
     Post Petition Status of Secured Notes, Leases Payable                   MOR-6 (CON'T)             X
     Debtor Questionnaire                                                    MOR-7                     X

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     /s/ Colin M. Adams                                                      1/15/19
     Signature of Authorized Individual                                      Date

     Colin M. Adams                                                          Chief Restructuring Officer/Authorized Representative
     Printed Name of Authorized Individual                                   Title of Authorized Individual




                                                                                                                                   MOR
                                                                                                                            PAGE 1 OF 24
         18-11358-mew                Doc 667    Filed 01/15/19 Entered 01/15/19 18:14:04                             Main Document
                                                             Pg 2 of 27
In re: Relativity Media, LLC, et al.                                                         Case No. 18-11358 (MEW)
(Jointly Administered)                                                              Reporting Period: Dec. 1 - 31, 2018

NOTES TO MONTHLY OPERATING REPORT
Note 1
The Monthly Operating Report ("MOR") includes activity for the following Debtors:

                                                                                    BANKRUPTCY            COMPLETE EIN
 #                              DEBTOR                         FILING DATE          CASE NUMBER       OR OTHER TAXPAYER I.D.
 1.   Relativity Media, LLC                                     May 3, 2018           18-11358              XX-XXXXXXX
 2.   21 & Over Productions, LLC                                May 3, 2018           18-11304              XX-XXXXXXX
 3.   3 Days To Kill Productions, LLC                           May 3, 2018           18-11302              XX-XXXXXXX
 4.   Armored Car Productions, LLC                              May 3, 2018           18-11305              XX-XXXXXXX
 5.   Best of Me Productions, LLC                               May 3, 2018           18-11306              XX-XXXXXXX
 6.   Black or White Films, LLC                                 May 3, 2018           18-11307              XX-XXXXXXX
 7.   Relativity Fashion, LLC                                   May 3, 2018           18-11291              XX-XXXXXXX
 8.   RML Distribution Domestic, LLC                            May 3, 2018           18-11292              XX-XXXXXXX
 9.   Rogue Digital, LLC                                        May 3, 2018           18-11301              XX-XXXXXXX
10.   Blackbird Productions, LLC                                May 3, 2018           18-11308              XX-XXXXXXX
11.   Brick Mansions Acquisitions, LLC                          May 3, 2018           18-11309              XX-XXXXXXX
12.   Don Jon Acquisitions, LLC                                 May 3, 2018           18-11310              XX-XXXXXXX
13.   DR Productions, LLC                                       May 3, 2018           18-11311              XX-XXXXXXX
14.   Malavita Productions, LLC                                 May 3, 2018           18-11313              XX-XXXXXXX
15.   Movie Productions, LLC                                    May 3, 2018           18-11314              XX-XXXXXXX
16.   Paranoia Acquisitions, LLC                                May 3, 2018           18-11315              XX-XXXXXXX
17.   Phantom Acquisitions, LLC                                 May 3, 2018           18-11316              XX-XXXXXXX
18.   Relative Motion Music, LLC                                May 3, 2018           18-11317              XX-XXXXXXX
19.   Relative Velocity Music, LLC                              May 3, 2018           18-11318              XX-XXXXXXX
20.   Relativity Development, LLC                               May 3, 2018           18-11319              XX-XXXXXXX
21.   Relativity Films, LLC                                     May 3, 2018           18-11320              XX-XXXXXXX
22.   Relativity Foreign, LLC                                   May 3, 2018           18-11321              XX-XXXXXXX
23.   Relativity Jackson, LLC                                   May 3, 2018           18-11323              XX-XXXXXXX
24.   Relativity Media Distribution, LLC                        May 3, 2018           18-11324              XX-XXXXXXX
25.   Relativity Media Films, LLC                               May 3, 2018           18-11325              XX-XXXXXXX
26.   Relativity Music Group, LLC                               May 3, 2018           18-11326              XX-XXXXXXX
27.   Relativity Production LLC                                 May 3, 2018           18-11327              XX-XXXXXXX
28.   Relativity Rogue, LLC                                     May 3, 2018           18-11328              XX-XXXXXXX
29.   RML Acquisitions I, LLC                                   May 3, 2018           18-11329              XX-XXXXXXX
30.   RML Acquisitions II, LLC                                  May 3, 2018           18-11330              XX-XXXXXXX
31.   RML Acquisitions III, LLC                                 May 3, 2018           18-11331              XX-XXXXXXX
32.   RML Acquisitions IV, LLC                                  May 3, 2018           18-11332              XX-XXXXXXX
33.   RML Acquisitions IX, LLC                                  May 3, 2018           18-11333              XX-XXXXXXX
34.   RML Acquisitions V, LLC                                   May 3, 2018           18-11334              XX-XXXXXXX
35.   RML Acquisitions VI, LLC                                  May 3, 2018           18-11335              XX-XXXXXXX
36.   RML Acquisitions VIII, LLC                                May 3, 2018           18-11337              XX-XXXXXXX
37.   RML Acquisitions X, LLC                                   May 3, 2018           18-11338              XX-XXXXXXX
38.   RML Acquisitions XI, LLC                                  May 3, 2018           18-11339              XX-XXXXXXX
39.   RML Acquisitions XIII, LLC                                May 3, 2018           18-11340              XX-XXXXXXX
40.   RML Acquisitions VII, LLC                                 May 3, 2018           18-11336              XX-XXXXXXX
41.   RML Desert Films, LLC                                     May 3, 2018           18-11341              XX-XXXXXXX
42.   RML Distribution International, LLC                       May 3, 2018           18-11342              XX-XXXXXXX
43.   RML Film Development, LLC                                 May 3, 2018           18-11344              XX-XXXXXXX
44.   RML Hector Films, LLC                                     May 3, 2018           18-11345              XX-XXXXXXX
45.   RML International Assets, LLC                             May 3, 2018           18-11346              XX-XXXXXXX
46.   RML November Films, LLC                                   May 3, 2018           18-11347              XX-XXXXXXX
47.   RML Oculus Films, LLC                                     May 3, 2018           18-11348              XX-XXXXXXX
48.   RML Romeo and Juliet Films, LLC                           May 3, 2018           18-11350              XX-XXXXXXX
49.   RML Turkeys Films, LLC                                    May 3, 2018           18-11351              XX-XXXXXXX
50.   RML WIB Films, LLC                                        May 3, 2018           18-11352              XX-XXXXXXX
51.   RMLDD Financing, LLC                                      May 3, 2018           18-11353              XX-XXXXXXX
52.   Rogue Games, LLC                                          May 3, 2018           18-11354              XX-XXXXXXX
53.   Safe Haven Productions, LLC                               May 3, 2018           18-11356              XX-XXXXXXX
54.   Snow White Productions, LLC                               May 3, 2018           18-11357              XX-XXXXXXX
55.   Furnace Films, LLC                                        May 3, 2018           18-11312              XX-XXXXXXX
56.   Relativity Holdings LLC                                   May 3, 2018           18-11322              XX-XXXXXXX
57.   RML Echo Films, LLC                                       May 3, 2018           18-11343              XX-XXXXXXX
58.   Roguelife LLC (dba Relativity Digital)                    May 3, 2018           18-11355              XX-XXXXXXX


                                                                                                                                     Notes to MOR
                                                                                                                                     PAGE 2 OF 24
      18-11358-mew                     Doc 667           Filed 01/15/19 Entered 01/15/19 18:14:04                                                       Main Document
                                                                      Pg 3 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                          SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                    21 & Over Productions,   3 Days To Kill Productions,   Armored Car Productions,   Best of Me Productions,
     DEBTOR ENTITIES                                     Relativity Media, LLC            LLC (b)                     LLC (b)                       LLC                        LLC


     BANKRUPTCY CASE NUMBER                                    18-11358                   18-11304                   18-11302                     18-11305                   18-11306

     CASH BEGINNING OF MONTH                                    $4,545,751                            -                           -                     $91,140                          -
     RECEIPTS
     CASH SALES                                                                $1                     -                           -                           -                          -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                           -                          -                           -                           -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                       -                             -                           -                           -                          -
     LOANS AND ADVANCES                                                 -                             -                           -                           -                          -
     SALE OF ASSETS                                                     -                             -                           -                           -                          -
     OTHER (ATTACH LIST) (c)                                          3,777                           -                           -                           -                          -
     TRANSFERS (FROM DIP ACCTS) (d)                                 200,000                           -                           -                           -                          -
       TOTAL RECEIPTS                                              $203,778                           -                           -                           -                          -
     DISBURSEMENTS
     NET PAYROLL                                                 ($100,929)                           -                           -                           -                          -
     PAYROLL TAXES                                                  (5,513)                           -                           -                           -                          -
     SALES, USE, & OTHER TAXES                                         -                              -                           -                           -                          -
     INVENTORY PURCHASES                                               -                              -                           -                           -                          -
     SECURED/ RENTAL/ LEASES                                           -                              -                           -                           -                          -
     INSURANCE                                                     (16,364)                           -                           -                           -                          -
     ADMINISTRATIVE                                                (35,640)                           -                           -                           -                          -
     SELLING (e)                                                      (414)                           -                           -                           -                          -
     OTHER (ATTACH LIST) (c)                                           -                              -                           -                           -                          -
     OWNER DRAW                                                        -                              -                           -                           -                          -
     TRANSFERS (TO DIP ACCTS)                                     (200,000)                           -                           -                           -                          -
     PROFESSIONAL FEES                                            (674,348)                           -                           -                           -                          -
     U.S. TRUSTEE QUARTERLY FEES                                       -                              -                           -                           -                          -
     COURT COSTS                                                       -                              -                           -                           -                          -
     TOTAL DISBURSEMENTS                                       ($1,033,208)                           -                           -                           -                          -

     NET CASH FLOW                                               ($829,430)                           -                           -                           -                          -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                        $3,716,320                            -                           -                     $91,140                          -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                      MOR-1
                                                                                                                                                                                 PAGE 3 OF 24
      18-11358-mew                     Doc 667             Filed 01/15/19 Entered 01/15/19 18:14:04                                              Main Document
                                                                        Pg 4 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                         Black or White Films, LLC                               RML Distribution
     DEBTOR ENTITIES                                                (b)            Relativity Fashion, LLC (b)    Domestic, LLC       Rogue Digital, LLC   Blackbird Productions, LLC


     BANKRUPTCY CASE NUMBER                                      18-11307                   18-11291                18-11292              18-11301                 18-11308

     CASH BEGINNING OF MONTH                                                 -                          -                       -                     -                        -
     RECEIPTS
     CASH SALES                                                              -                          -                $21,651                      -                        -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                             -                          -                       -                     -                        -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                            -                          -                    -                        -                        -
     LOANS AND ADVANCES                                                      -                          -                    -                        -                        -
     SALE OF ASSETS                                                          -                          -                    -                        -                        -
     OTHER (ATTACH LIST) (c)                                                 -                          -                    -                        -                        -
     TRANSFERS (FROM DIP ACCTS) (d)                                          -                          -                    592                      -                        -
       TOTAL RECEIPTS                                                        -                          -                $22,243                      -                        -
     DISBURSEMENTS
     NET PAYROLL                                                             -                          -                    -                        -                        -
     PAYROLL TAXES                                                           -                          -                    -                        -                        -
     SALES, USE, & OTHER TAXES                                               -                          -                    -                        -                        -
     INVENTORY PURCHASES                                                     -                          -                    -                        -                        -
     SECURED/ RENTAL/ LEASES                                                 -                          -                    -                        -                        -
     INSURANCE                                                               -                          -                    -                        -                        -
     ADMINISTRATIVE                                                          -                          -                    -                        -                        -
     SELLING (e)                                                             -                          -                    -                        -                        -
     OTHER (ATTACH LIST) (c)                                                 -                          -                    -                        -                        -
     OWNER DRAW                                                              -                          -                    -                        -                        -
     TRANSFERS (TO DIP ACCTS)                                                -                          -                (22,143)                     -                        -
     PROFESSIONAL FEES                                                       -                          -                    -                        -                        -
     U.S. TRUSTEE QUARTERLY FEES                                             -                          -                    -                        -                        -
     COURT COSTS                                                             -                          -                    -                        -                        -
     TOTAL DISBURSEMENTS                                                     -                          -               ($22,143)                     -                        -

     NET CASH FLOW                                                           -                          -                      $100                   -                        -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                     -                          -                      $100                   -                        -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                              MOR-1
                                                                                                                                                                         PAGE 4 OF 24
      18-11358-mew                     Doc 667           Filed 01/15/19 Entered 01/15/19 18:14:04                                                 Main Document
                                                                      Pg 5 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                          SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                           Brick Mansions        Don Jon Acquisitions, LLC
     DEBTOR ENTITIES                                     Acquisitions, LLC (b)             (b)               DR Productions, LLC   Malavita Productions, LLC Movie Productions, LLC (b)


     BANKRUPTCY CASE NUMBER                                   18-11309                   18-11310                 18-11311                 18-11313                  18-11314

     CASH BEGINNING OF MONTH                                               -                        -                        $24                      -                          -
     RECEIPTS
     CASH SALES                                                            -                        -                        -                        -                          -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                           -                        -                        -                        -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                          -                        -                        -                        -                          -
     LOANS AND ADVANCES                                                    -                        -                        -                        -                          -
     SALE OF ASSETS                                                        -                        -                        -                        -                          -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                        -                          -
     TRANSFERS (FROM DIP ACCTS) (d)                                        -                        -                        -                        -                          -
       TOTAL RECEIPTS                                                      -                        -                        -                        -                          -
     DISBURSEMENTS
     NET PAYROLL                                                           -                        -                        -                        -                          -
     PAYROLL TAXES                                                         -                        -                        -                        -                          -
     SALES, USE, & OTHER TAXES                                             -                        -                        -                        -                          -
     INVENTORY PURCHASES                                                   -                        -                        -                        -                          -
     SECURED/ RENTAL/ LEASES                                               -                        -                        -                        -                          -
     INSURANCE                                                             -                        -                        -                        -                          -
     ADMINISTRATIVE                                                        -                        -                        -                        -                          -
     SELLING (e)                                                           -                        -                        -                        -                          -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                        -                          -
     OWNER DRAW                                                            -                        -                        -                        -                          -
     TRANSFERS (TO DIP ACCTS)                                              -                        -                        -                        -                          -
     PROFESSIONAL FEES                                                     -                        -                        -                        -                          -
     U.S. TRUSTEE QUARTERLY FEES                                           -                        -                        -                        -                          -
     COURT COSTS                                                           -                        -                        -                        -                          -
     TOTAL DISBURSEMENTS                                                   -                        -                        -                        -                          -

     NET CASH FLOW                                                         -                        -                        -                        -                          -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                   -                        -                        $24                      -                          -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                 MOR-1
                                                                                                                                                                            PAGE 5 OF 24
      18-11358-mew                     Doc 667              Filed 01/15/19 Entered 01/15/19 18:14:04                                                      Main Document
                                                                         Pg 6 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                      Phantom Acquisitions, LLC   Relative Motion Music,   Relative Velocity Music,   Relativity Development,
     DEBTOR ENTITIES                                     Paranoia Acquisitions, LLC             (b)                       LLC (b)                  LLC (b)                      LLC


     BANKRUPTCY CASE NUMBER                                      18-11315                     18-11316                  18-11317                  18-11318                  18-11319

     CASH BEGINNING OF MONTH                                                 -                           -                          -                         -                          -
     RECEIPTS
     CASH SALES                                                              -                           -                          -                         -                          -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                             -                           -                          -                         -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                            -                           -                          -                         -                          -
     LOANS AND ADVANCES                                                      -                           -                          -                         -                          -
     SALE OF ASSETS                                                          -                           -                          -                         -                          -
     OTHER (ATTACH LIST) (c)                                                 -                           -                          -                         -                          -
     TRANSFERS (FROM DIP ACCTS) (d)                                          -                           -                          -                         -                          -
       TOTAL RECEIPTS                                                        -                           -                          -                         -                          -
     DISBURSEMENTS
     NET PAYROLL                                                             -                           -                          -                         -                          -
     PAYROLL TAXES                                                           -                           -                          -                         -                          -
     SALES, USE, & OTHER TAXES                                               -                           -                          -                         -                          -
     INVENTORY PURCHASES                                                     -                           -                          -                         -                          -
     SECURED/ RENTAL/ LEASES                                                 -                           -                          -                         -                          -
     INSURANCE                                                               -                           -                          -                         -                          -
     ADMINISTRATIVE                                                          -                           -                          -                         -                          -
     SELLING (e)                                                             -                           -                          -                         -                          -
     OTHER (ATTACH LIST) (c)                                                 -                           -                          -                         -                          -
     OWNER DRAW                                                              -                           -                          -                         -                          -
     TRANSFERS (TO DIP ACCTS)                                                -                           -                          -                         -                          -
     PROFESSIONAL FEES                                                       -                           -                          -                         -                          -
     U.S. TRUSTEE QUARTERLY FEES                                             -                           -                          -                         -                          -
     COURT COSTS                                                             -                           -                          -                         -                          -
     TOTAL DISBURSEMENTS                                                     -                           -                          -                         -                          -

     NET CASH FLOW                                                           -                           -                          -                         -                          -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                     -                           -                          -                         -                          -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                        MOR-1
                                                                                                                                                                                   PAGE 6 OF 24
      18-11358-mew                     Doc 667             Filed 01/15/19 Entered 01/15/19 18:14:04                                                         Main Document
                                                                        Pg 7 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                                                                 Relativity Media      Relativity Media Films, LLC
     DEBTOR ENTITIES                                     Relativity Films, LLC (b)   Relativity Foreign, LLC (b) Relativity Jackson, LLC (b)   Distribution, LLC (b)               (b)


     BANKRUPTCY CASE NUMBER                                     18-11320                     18-11321                     18-11323                  18-11324                   18-11325

     CASH BEGINNING OF MONTH                                                 -                           -                            -                          -                          -
     RECEIPTS
     CASH SALES                                                              -                           -                            -                          -                          -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                             -                           -                            -                          -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                            -                           -                            -                          -                          -
     LOANS AND ADVANCES                                                      -                           -                            -                          -                          -
     SALE OF ASSETS                                                          -                           -                            -                          -                          -
     OTHER (ATTACH LIST) (c)                                                 -                           -                            -                          -                          -
     TRANSFERS (FROM DIP ACCTS) (d)                                          -                           -                            -                          -                          -
       TOTAL RECEIPTS                                                        -                           -                            -                          -                          -
     DISBURSEMENTS
     NET PAYROLL                                                             -                           -                            -                          -                          -
     PAYROLL TAXES                                                           -                           -                            -                          -                          -
     SALES, USE, & OTHER TAXES                                               -                           -                            -                          -                          -
     INVENTORY PURCHASES                                                     -                           -                            -                          -                          -
     SECURED/ RENTAL/ LEASES                                                 -                           -                            -                          -                          -
     INSURANCE                                                               -                           -                            -                          -                          -
     ADMINISTRATIVE                                                          -                           -                            -                          -                          -
     SELLING (e)                                                             -                           -                            -                          -                          -
     OTHER (ATTACH LIST) (c)                                                 -                           -                            -                          -                          -
     OWNER DRAW                                                              -                           -                            -                          -                          -
     TRANSFERS (TO DIP ACCTS)                                                -                           -                            -                          -                          -
     PROFESSIONAL FEES                                                       -                           -                            -                          -                          -
     U.S. TRUSTEE QUARTERLY FEES                                             -                           -                            -                          -                          -
     COURT COSTS                                                             -                           -                            -                          -                          -
     TOTAL DISBURSEMENTS                                                     -                           -                            -                          -                          -

     NET CASH FLOW                                                           -                           -                            -                          -                          -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                     -                           -                            -                          -                          -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                           MOR-1
                                                                                                                                                                                      PAGE 7 OF 24
      18-11358-mew                     Doc 667            Filed 01/15/19 Entered 01/15/19 18:14:04                                                       Main Document
                                                                       Pg 8 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                         Relativity Music Group,   Relativity Production LLC                               RML Acquisitions I, LLC
     DEBTOR ENTITIES                                             LLC (b)                       (b)             Relativity Rogue, LLC (b)           (b)               RML Acquisitions II, LLC


     BANKRUPTCY CASE NUMBER                                    18-11326                   18-11327                    18-11328                    18-11329                  18-11330

     CASH BEGINNING OF MONTH                                                -                         -                            -                         -                          -
     RECEIPTS
     CASH SALES                                                             -                         -                            -                         -                          -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                            -                         -                            -                         -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                           -                         -                            -                         -                          -
     LOANS AND ADVANCES                                                     -                         -                            -                         -                          -
     SALE OF ASSETS                                                         -                         -                            -                         -                          -
     OTHER (ATTACH LIST) (c)                                                -                         -                            -                         -                          -
     TRANSFERS (FROM DIP ACCTS) (d)                                         -                         -                            -                         -                          -
       TOTAL RECEIPTS                                                       -                         -                            -                         -                          -
     DISBURSEMENTS
     NET PAYROLL                                                            -                         -                            -                         -                          -
     PAYROLL TAXES                                                          -                         -                            -                         -                          -
     SALES, USE, & OTHER TAXES                                              -                         -                            -                         -                          -
     INVENTORY PURCHASES                                                    -                         -                            -                         -                          -
     SECURED/ RENTAL/ LEASES                                                -                         -                            -                         -                          -
     INSURANCE                                                              -                         -                            -                         -                          -
     ADMINISTRATIVE                                                         -                         -                            -                         -                          -
     SELLING (e)                                                            -                         -                            -                         -                          -
     OTHER (ATTACH LIST) (c)                                                -                         -                            -                         -                          -
     OWNER DRAW                                                             -                         -                            -                         -                          -
     TRANSFERS (TO DIP ACCTS)                                               -                         -                            -                         -                          -
     PROFESSIONAL FEES                                                      -                         -                            -                         -                          -
     U.S. TRUSTEE QUARTERLY FEES                                            -                         -                            -                         -                          -
     COURT COSTS                                                            -                         -                            -                         -                          -
     TOTAL DISBURSEMENTS                                                    -                         -                            -                         -                          -

     NET CASH FLOW                                                          -                         -                            -                         -                          -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                    -                         -                            -                         -                          -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                       MOR-1
                                                                                                                                                                                  PAGE 8 OF 24
      18-11358-mew                     Doc 667             Filed 01/15/19 Entered 01/15/19 18:14:04                                               Main Document
                                                                        Pg 9 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                            SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                         RML Acquisitions III, LLC RML Acquisitions IV, LLC RML Acquisitions IX, LLC RML Acquisitions V, LLC RML Acquisitions VI, LLC
     DEBTOR ENTITIES                                              (b)                       (b)                      (b)                      (b)                     (b)


     BANKRUPTCY CASE NUMBER                                     18-11331                 18-11332                 18-11333                  18-11334                 18-11335

     CASH BEGINNING OF MONTH                                               -                        -                        -                         -                        -
     RECEIPTS
     CASH SALES                                                            -                        -                        -                         -                        -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                           -                        -                        -                         -                        -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                          -                        -                        -                         -                        -
     LOANS AND ADVANCES                                                    -                        -                        -                         -                        -
     SALE OF ASSETS                                                        -                        -                        -                         -                        -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                         -                        -
     TRANSFERS (FROM DIP ACCTS) (d)                                        -                        -                        -                         -                        -
       TOTAL RECEIPTS                                                      -                        -                        -                         -                        -
     DISBURSEMENTS
     NET PAYROLL                                                           -                        -                        -                         -                        -
     PAYROLL TAXES                                                         -                        -                        -                         -                        -
     SALES, USE, & OTHER TAXES                                             -                        -                        -                         -                        -
     INVENTORY PURCHASES                                                   -                        -                        -                         -                        -
     SECURED/ RENTAL/ LEASES                                               -                        -                        -                         -                        -
     INSURANCE                                                             -                        -                        -                         -                        -
     ADMINISTRATIVE                                                        -                        -                        -                         -                        -
     SELLING (e)                                                           -                        -                        -                         -                        -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                         -                        -
     OWNER DRAW                                                            -                        -                        -                         -                        -
     TRANSFERS (TO DIP ACCTS)                                              -                        -                        -                         -                        -
     PROFESSIONAL FEES                                                     -                        -                        -                         -                        -
     U.S. TRUSTEE QUARTERLY FEES                                           -                        -                        -                         -                        -
     COURT COSTS                                                           -                        -                        -                         -                        -
     TOTAL DISBURSEMENTS                                                   -                        -                        -                         -                        -

     NET CASH FLOW                                                         -                        -                        -                         -                        -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                   -                        -                        -                         -                        -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                MOR-1
                                                                                                                                                                           PAGE 9 OF 24
      18-11358-mew                     Doc 667            Filed 01/15/19 Entered 01/15/19 18:14:04                                                 Main Document
                                                                       Pg 10 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                         RML Acquisitions VIII,   RML Acquisitions X, LLC RML Acquisitions XI, LLC   RML Acquisitions XIII,   RML Acquisitions VII, LLC
     DEBTOR ENTITIES                                          LLC (b)                      (b)                     (b)                    LLC (b)                       (b)


     BANKRUPTCY CASE NUMBER                                    18-11337                  18-11338                 18-11339                 18-11340                   18-11336

     CASH BEGINNING OF MONTH                                               -                        -                        -                         -                         -
     RECEIPTS
     CASH SALES                                                            -                        -                        -                         -                         -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                           -                        -                        -                         -                         -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                          -                        -                        -                         -                         -
     LOANS AND ADVANCES                                                    -                        -                        -                         -                         -
     SALE OF ASSETS                                                        -                        -                        -                         -                         -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                         -                         -
     TRANSFERS (FROM DIP ACCTS) (d)                                        -                        -                        -                         -                         -
       TOTAL RECEIPTS                                                      -                        -                        -                         -                         -
     DISBURSEMENTS
     NET PAYROLL                                                           -                        -                        -                         -                         -
     PAYROLL TAXES                                                         -                        -                        -                         -                         -
     SALES, USE, & OTHER TAXES                                             -                        -                        -                         -                         -
     INVENTORY PURCHASES                                                   -                        -                        -                         -                         -
     SECURED/ RENTAL/ LEASES                                               -                        -                        -                         -                         -
     INSURANCE                                                             -                        -                        -                         -                         -
     ADMINISTRATIVE                                                        -                        -                        -                         -                         -
     SELLING (e)                                                           -                        -                        -                         -                         -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                         -                         -
     OWNER DRAW                                                            -                        -                        -                         -                         -
     TRANSFERS (TO DIP ACCTS)                                              -                        -                        -                         -                         -
     PROFESSIONAL FEES                                                     -                        -                        -                         -                         -
     U.S. TRUSTEE QUARTERLY FEES                                           -                        -                        -                         -                         -
     COURT COSTS                                                           -                        -                        -                         -                         -
     TOTAL DISBURSEMENTS                                                   -                        -                        -                         -                         -

     NET CASH FLOW                                                         -                        -                        -                         -                         -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                   -                        -                        -                         -                         -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                 MOR-1
                                                                                                                                                                           PAGE 10 OF 24
      18-11358-mew                     Doc 667              Filed 01/15/19 Entered 01/15/19 18:14:04                                                 Main Document
                                                                         Pg 11 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                       RML Distribution       RML Film Development,                               RML International Assets,
     DEBTOR ENTITIES                                     RML Desert Films, LLC (b)   International, LLC (b)          LLC (b)          RML Hector Films, LLC (b)          LLC (b)


     BANKRUPTCY CASE NUMBER                                      18-11341                  18-11342                 18-11344                  18-11345                   18-11346

     CASH BEGINNING OF MONTH                                                -                          -                       -                         -                            -
     RECEIPTS
     CASH SALES                                                             -                          -                       -                         -                            -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                            -                          -                       -                         -                            -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                           -                          -                       -                         -                            -
     LOANS AND ADVANCES                                                     -                          -                       -                         -                            -
     SALE OF ASSETS                                                         -                          -                       -                         -                            -
     OTHER (ATTACH LIST) (c)                                                -                          -                       -                         -                            -
     TRANSFERS (FROM DIP ACCTS) (d)                                         -                          -                       -                         -                            -
       TOTAL RECEIPTS                                                       -                          -                       -                         -                            -
     DISBURSEMENTS
     NET PAYROLL                                                            -                          -                       -                         -                            -
     PAYROLL TAXES                                                          -                          -                       -                         -                            -
     SALES, USE, & OTHER TAXES                                              -                          -                       -                         -                            -
     INVENTORY PURCHASES                                                    -                          -                       -                         -                            -
     SECURED/ RENTAL/ LEASES                                                -                          -                       -                         -                            -
     INSURANCE                                                              -                          -                       -                         -                            -
     ADMINISTRATIVE                                                         -                          -                       -                         -                            -
     SELLING (e)                                                            -                          -                       -                         -                            -
     OTHER (ATTACH LIST) (c)                                                -                          -                       -                         -                            -
     OWNER DRAW                                                             -                          -                       -                         -                            -
     TRANSFERS (TO DIP ACCTS)                                               -                          -                       -                         -                            -
     PROFESSIONAL FEES                                                      -                          -                       -                         -                            -
     U.S. TRUSTEE QUARTERLY FEES                                            -                          -                       -                         -                            -
     COURT COSTS                                                            -                          -                       -                         -                            -
     TOTAL DISBURSEMENTS                                                    -                          -                       -                         -                            -

     NET CASH FLOW                                                          -                          -                       -                         -                            -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                    -                          -                       -                         -                            -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                                     MOR-1
                                                                                                                                                                               PAGE 11 OF 24
      18-11358-mew                     Doc 667              Filed 01/15/19 Entered 01/15/19 18:14:04                                             Main Document
                                                                         Pg 12 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                         RML November Films, LLC                             RML Romeo and Juliet   RML Turkeys Films, LLC
     DEBTOR ENTITIES                                              (b)            RML Oculus Films, LLC (b)     Films, LLC (b)                (b)             RML WIB Films, LLC (b)


     BANKRUPTCY CASE NUMBER                                     18-11347                 18-11348                 18-11350                18-11351                  18-11352

     CASH BEGINNING OF MONTH                                               -                        -                        -                       -                         -
     RECEIPTS
     CASH SALES                                                            -                        -                        -                       -                         -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                           -                        -                        -                       -                         -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                          -                        -                        -                       -                         -
     LOANS AND ADVANCES                                                    -                        -                        -                       -                         -
     SALE OF ASSETS                                                        -                        -                        -                       -                         -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                       -                         -
     TRANSFERS (FROM DIP ACCTS) (d)                                        -                        -                        -                       -                         -
       TOTAL RECEIPTS                                                      -                        -                        -                       -                         -
     DISBURSEMENTS
     NET PAYROLL                                                           -                        -                        -                       -                         -
     PAYROLL TAXES                                                         -                        -                        -                       -                         -
     SALES, USE, & OTHER TAXES                                             -                        -                        -                       -                         -
     INVENTORY PURCHASES                                                   -                        -                        -                       -                         -
     SECURED/ RENTAL/ LEASES                                               -                        -                        -                       -                         -
     INSURANCE                                                             -                        -                        -                       -                         -
     ADMINISTRATIVE                                                        -                        -                        -                       -                         -
     SELLING (e)                                                           -                        -                        -                       -                         -
     OTHER (ATTACH LIST) (c)                                               -                        -                        -                       -                         -
     OWNER DRAW                                                            -                        -                        -                       -                         -
     TRANSFERS (TO DIP ACCTS)                                              -                        -                        -                       -                         -
     PROFESSIONAL FEES                                                     -                        -                        -                       -                         -
     U.S. TRUSTEE QUARTERLY FEES                                           -                        -                        -                       -                         -
     COURT COSTS                                                           -                        -                        -                       -                         -
     TOTAL DISBURSEMENTS                                                   -                        -                        -                       -                         -

     NET CASH FLOW                                                         -                        -                        -                       -                         -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                   -                        -                        -                       -                         -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                              MOR-1
                                                                                                                                                                        PAGE 12 OF 24
      18-11358-mew                     Doc 667            Filed 01/15/19 Entered 01/15/19 18:14:04                                             Main Document
                                                                       Pg 13 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                       Safe Haven Productions,   Snow White Productions,
     DEBTOR ENTITIES                                     RMLDD Financing, LLC   Rogue Games, LLC (b)          LLC (b)                  LLC (b)             Furnace Films, LLC


     BANKRUPTCY CASE NUMBER                                    18-11353              18-11354                 18-11356                  18-11357               18-11312

     CASH BEGINNING OF MONTH                                    $2,149,801                      -                        -                         -                       -
     RECEIPTS
     CASH SALES                                                   $448,655                      -                        -                         -                       -
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                          -                     -                        -                         -                       -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                      -                        -                        -                         -                       -
     LOANS AND ADVANCES                                                -                        -                        -                         -                       -
     SALE OF ASSETS                                                    -                        -                        -                         -                       -
     OTHER (ATTACH LIST) (c)                                           -                        -                        -                         -                       -
     TRANSFERS (FROM DIP ACCTS) (d)                                    -                        -                        -                         -                       -
       TOTAL RECEIPTS                                             $448,655                      -                        -                         -                       -
     DISBURSEMENTS
     NET PAYROLL                                                       -                        -                        -                         -                       -
     PAYROLL TAXES                                                     -                        -                        -                         -                       -
     SALES, USE, & OTHER TAXES                                         -                        -                        -                         -                       -
     INVENTORY PURCHASES                                               -                        -                        -                         -                       -
     SECURED/ RENTAL/ LEASES                                           -                        -                        -                         -                       -
     INSURANCE                                                         -                        -                        -                         -                       -
     ADMINISTRATIVE                                                    -                        -                        -                         -                       -
     SELLING (e)                                                   (51,543)                     -                        -                         -                       -
     OTHER (ATTACH LIST) (c)                                      (576,597)                     -                        -                         -                       -
     OWNER DRAW                                                        -                        -                        -                         -                       -
     TRANSFERS (TO DIP ACCTS)                                      (56,531)                     -                        -                         -                       -
     PROFESSIONAL FEES                                                 -                        -                        -                         -                       -
     U.S. TRUSTEE QUARTERLY FEES                                       -                        -                        -                         -                       -
     COURT COSTS                                                       -                        -                        -                         -                       -
     TOTAL DISBURSEMENTS                                         ($684,671)                     -                        -                         -                       -

     NET CASH FLOW                                               ($236,016)                     -                        -                         -                       -
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                        $1,913,786                      -                        -                         -                       -
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                          MOR-1
                                                                                                                                                                    PAGE 13 OF 24
      18-11358-mew                     Doc 667              Filed 01/15/19 Entered 01/15/19 18:14:04                                            Main Document
                                                                         Pg 14 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1
(in US Dollars)
                                                             SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS (a)




                                                                                                             Roguelife LLC (dba         CURRENT MONTH ACTUAL
     DEBTOR ENTITIES                                     Relativity Holdings LLC (b)   RML Echo Films, LLC   Relativity Digital) (b)   (TOTAL OF ALL ACCOUNTS)


     BANKRUPTCY CASE NUMBER                                      18-11322                   18-11343               18-11355

     CASH BEGINNING OF MONTH                                                  -                        -                         -                  $6,786,716
     RECEIPTS
     CASH SALES                                                               -                        -                         -                    $470,307
     ACCOUNTS RECEIVABLE -
     PREPETITION                                                              -                        -                         -                          -
     ACCOUNTS RECEIVABLE -
     POSTPETITION                                                             -                        -                         -                         -
     LOANS AND ADVANCES                                                       -                        -                         -                         -
     SALE OF ASSETS                                                           -                        -                         -                         -
     OTHER (ATTACH LIST) (c)                                                  -                        -                         -                       3,777
     TRANSFERS (FROM DIP ACCTS) (d)                                           -                        -                         -                     200,592
       TOTAL RECEIPTS                                                         -                        -                         -                    $674,676
     DISBURSEMENTS
     NET PAYROLL                                                              -                        -                         -                   ($100,929)
     PAYROLL TAXES                                                            -                        -                         -                      (5,513)
     SALES, USE, & OTHER TAXES                                                -                        -                         -                         -
     INVENTORY PURCHASES                                                      -                        -                         -                         -
     SECURED/ RENTAL/ LEASES                                                  -                        -                         -                         -
     INSURANCE                                                                -                        -                         -                     (16,364)
     ADMINISTRATIVE                                                           -                        -                         -                     (35,640)
     SELLING (e)                                                              -                        -                         -                     (51,957)
     OTHER (ATTACH LIST) (c)                                                  -                        -                         -                    (576,597)
     OWNER DRAW                                                               -                        -                         -                         -
     TRANSFERS (TO DIP ACCTS)                                                 -                        -                         -                    (278,675)
     PROFESSIONAL FEES                                                        -                        -                         -                    (674,348)
     U.S. TRUSTEE QUARTERLY FEES                                              -                        -                         -                         -
     COURT COSTS                                                              -                        -                         -                         -
     TOTAL DISBURSEMENTS                                                      -                        -                         -                 ($1,740,022)

     NET CASH FLOW                                                            -                        -                         -                 ($1,065,346)
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                                      -                        -                         -                  $5,721,370
     Footnote(s):
     (a) The amounts reported are from each of
     the debtor's bank statements as the company
     does not maintain a general ledger.
     (b) Debtor does not have a bank account.
     (c) Other - see MOR-1.1 SCHEDULE OF CASH
     RECEIPTS AND DISBURSEMENTS - OTHER.
     (d) Transfers (From DIP Accts) includes funds
     received from third parties that relate to other
     debtor and non-debtor accounts. The funds were
     transferred to the appropriate accounts and
     then booked as cash sales.
     (e) Selling includes payments for participation &
     residuals.


                                                                                                                                                                        MOR-1
                                                                                                                                                                  PAGE 14 OF 24
     18-11358-mew           Doc 667       Filed 01/15/19 Entered 01/15/19 18:14:04                        Main Document
                                                       Pg 15 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1.1
(in US Dollars)
                SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS - OTHER



     DEBTOR ENTITIES                              Relativity Media, LLC   RMLDD Financing, LLC   Total


     BANKRUPTCY CASE NUMBER                             18-11358                18-11353

      RECEIPTS - OTHER
      COBRA PREMIUM
      REIMBURSEMENTS                                           $3,777                      -             $3,777

      TOTAL RECEIPTS - OTHER                                   $3,777                      -             $3,777

      DISBURSEMENTS - OTHER
      MANCHESTER TITLE                                              -              ($48,271)       ($48,271)
      FINTAGE COLLECTION ACCOUNT                                    -              (503,545)       (503,545)
      MACQUARIE US TRADING LLC (a)                                  -               (24,781)        (24,781)

      TOTAL DISBURSEMENTS - OTHER                                   -             ($576,597)     ($576,597)

      Footnote(s):
      (a) Macquarie US Trading LLC: Macquarie foreclosed on the collateral securing the post release P&A
      loan prior to the Chapter 11 filing. RMLDD Financing, LLC continues to receive payments on
      Macquarie titles which are categorized as cash sales. These payments are sent to Macquarie and
      categorized as other disbursements.




                                                                                                                        MOR-1.1
                                                                                                                   PAGE 15 OF 24
      18-11358-mew               Doc 667      Filed 01/15/19 Entered 01/15/19 18:14:04                    Main Document
                                                           Pg 16 of 27
In re: Relativity Media, LLC, et al.
Debtor
Case No. 18-11358 (MEW)
Reporting Period: Dec. 1 - 31, 2018
MOR 1.2
(in US Dollars)

                                   THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                             ($1,740,022)
     LESS: TRANSFERS TO OTHER
     DEBTOR IN POSSESSION
     ACCOUNTS                                                                                           278,675
     PLUS: ESTATE DISBURSEMENTS
     MADE BY OUTSIDE SOURCES (i.e.
     from escrow accounts)                                                                                   -
     TOTAL DISBURSEMENTS FOR
     CALCULATING U.S. TRUSTEE
     QUARTERLY FEES                                                                                  ($1,461,347)




                                                                                                                         MOR-1.2
                                                                                                                    PAGE 16 OF 24
        18-11358-mew                   Doc 667     Filed 01/15/19 Entered 01/15/19 18:14:04                                Main Document
In re: Relativity Media, LLC, et al.
                                                                Pg 17 of 27
                                                                                                                          Case No. 18-11358 (MEW)
(Jointly Administered)                                                                                           Reporting Period: Dec. 1 - 31, 2018
(in US Dollars)
MOR 1.3
Summary of Disbursements By Debtor
(Unaudited)
                                                                               CURRENT PERIOD
                                                                     PAID BY
                                                                   NON-DEBTOR                                    TOTAL              Q4'18 YTD
                                                      PAID          AFFILIATES                              DISBURSEMENTS DISBURSEMENTS
                                                   DIRECTLY             ON                      TRANSFERS EXCLUDING            NET OF TRANSFERS
                                       BANKRUPTCY       BY          BEHALF OF     TOTAL           (TO DIP      TRANSFERS         (TO DIP ACCTS)
               DEBTOR                  CASE NUMBER DEBTORS           DEBTORS DISBURSEMENTS ACCTS)            (TO DIP ACCTS)    Oct. 1 - Dec. 31, 2018
Relativity Media, LLC                    18-11358   ($1,033,208)            -      ($1,033,208)    $200,000         ($833,208)            ($5,044,846)
21 & Over Productions, LLC               18-11304           -               -              -            -                 -                        -
3 Days To Kill Productions, LLC          18-11302           -               -              -            -                 -                        -
Armored Car Productions, LLC             18-11305           -               -              -            -                 -                    (40,000)
Best of Me Productions, LLC              18-11306           -               -              -            -                 -                        -
Black or White Films, LLC                18-11307           -               -              -            -                 -                        -
Relativity Fashion, LLC                  18-11291           -               -              -            -                 -                        -
RML Distribution Domestic, LLC           18-11292       (22,143)            -          (22,143)      22,143               -                       (200)
Rogue Digital, LLC                       18-11301           -               -              -            -                 -                        -
Blackbird Productions, LLC               18-11308           -               -              -            -                 -                        -
Brick Mansions Acquisitions, LLC         18-11309           -               -              -            -                 -                        -
Don Jon Acquisitions, LLC                18-11310           -               -              -            -                 -                        -
DR Productions, LLC                      18-11311           -               -              -            -                 -                   (382,624)
Malavita Productions, LLC                18-11313           -               -              -            -                 -                        -
Movie Productions, LLC                   18-11314           -               -              -            -                 -                        -
Paranoia Acquisitions, LLC               18-11315           -               -              -            -                 -                   (124,442)
Phantom Acquisitions, LLC                18-11316           -               -              -            -                 -                        -
Relative Motion Music, LLC               18-11317           -               -              -            -                 -                        -
Relative Velocity Music, LLC             18-11318           -               -              -            -                 -                        -
Relativity Development, LLC              18-11319           -               -              -            -                 -                        -
Relativity Films, LLC                    18-11320           -               -              -            -                 -                        -
Relativity Foreign, LLC                  18-11321           -               -              -            -                 -                        -
Relativity Jackson, LLC                  18-11323           -               -              -            -                 -                        -
Relativity Media Distribution, LLC       18-11324           -               -              -            -                 -                        -
Relativity Media Films, LLC              18-11325           -               -              -            -                 -                        -
Relativity Music Group, LLC              18-11326           -               -              -            -                 -                        -
Relativity Production LLC                18-11327           -               -              -            -                 -                        -
Relativity Rogue, LLC                    18-11328           -               -              -            -                 -                        -
RML Acquisitions I, LLC                  18-11329           -               -              -            -                 -                        -
RML Acquisitions II, LLC                 18-11330           -               -              -            -                 -                        -
RML Acquisitions III, LLC                18-11331           -               -              -            -                 -                        -
RML Acquisitions IV, LLC                 18-11332           -               -              -            -                 -                        -
RML Acquisitions IX, LLC                 18-11333           -               -              -            -                 -                        -
RML Acquisitions V, LLC                  18-11334           -               -              -            -                 -                        -
RML Acquisitions VI, LLC                 18-11335           -               -              -            -                 -                        -
RML Acquisitions VIII, LLC               18-11337           -               -              -            -                 -                        -
RML Acquisitions X, LLC                  18-11338           -               -              -            -                 -                        -
RML Acquisitions XI, LLC                 18-11339           -               -              -            -                 -                        -
RML Acquisitions XIII, LLC               18-11340           -               -              -            -                 -                        -
RML Acquisitions VII, LLC                18-11336           -               -              -            -                 -                        -
RML Desert Films, LLC                    18-11341           -               -              -            -                 -                        -
RML Distribution International, LLC      18-11342           -               -              -            -                 -                        -
RML Film Development, LLC                18-11344           -               -              -            -                 -                        -
RML Hector Films, LLC                    18-11345           -               -              -            -                 -                        -
RML International Assets, LLC            18-11346           -               -              -            -                 -                        -
RML November Films, LLC                  18-11347           -               -              -            -                 -                        -
RML Oculus Films, LLC                    18-11348           -               -              -            -                 -                        -
RML Romeo and Juliet Films, LLC          18-11350           -               -              -            -                 -                        -
RML Turkeys Films, LLC                   18-11351           -               -              -            -                 -                        -
RML WIB Films, LLC                       18-11352           -               -              -            -                 -                        -
RMLDD Financing, LLC                     18-11353      (684,671)            -         (684,671)      56,531          (628,139)                (698,541)
Rogue Games, LLC                         18-11354           -               -              -            -                 -                        -
Safe Haven Productions, LLC              18-11356           -               -              -            -                 -                        -
Snow White Productions, LLC              18-11357           -               -              -            -                 -                        -
Furnace Films, LLC                       18-11312           -               -              -            -                 -                        -
Relativity Holdings LLC                  18-11322           -               -              -            -                 -                        -
RML Echo Films, LLC                      18-11343           -               -              -            -                 -                        -
Roguelife LLC (dba Relativity Digital)   18-11355           -               -              -            -                 -                        -
Total                                               ($1,740,022)             -         ($1,740,022)   $278,675         ($1,461,347)             ($6,290,651)
Note: See Notes to Monthly Operating Report.



                                                                                                                                                     MOR-1.3
                                                                                                                                                PAGE 17 OF 24
        18-11358-mew                Doc 667          Filed 01/15/19 Entered 01/15/19 18:14:04                                  Main Document
                                                                  Pg 18 of 27
In re: Relativity Media, LLC, et al.                                                                                    Case No. 18-11358 (MEW)
(Jointly Administered)                                                                                         Reporting Period: Dec. 1 - 31, 2018
MOR-1 (CON'T)
(in US Dollars)
Bank Reconciliations - Summary
(Unaudited)

                                                                                        As of December 31, 2018 (e)
                                                                                                               Adjusted
                  Bank                                                    Balance per Outstanding Outstanding Balance per
Bank Name       Account #                 Debtor               Case #        Banks      Checks     Deposits      Banks                 Footnote(s)
City National   xxxx2146    Relativity Media, LLC             18-11358       $211,274         -           -      $211,274                  (a)
City National   xxxx2154    Relativity Media, LLC             18-11358         32,722         -           -        32,722
City National   xxxx9985    Relativity Development, LLC       18-11319            -           -           -           -                     (a)
City National   xxxx1693    Rogue Digital, LLC                18-11301            -           -           -           -                   (a)(b)
City National   xxxx5912    Relativity Media, LLC             18-11358            -           -           -           -                   (a)(b)
City National   xxxx6851    RML Distribution Domestic, LLC    18-11292            100         -           -           100                   (a)
City National   xxxx3442    RML Acquisitions II, LLC          18-11330            -           -           -           -                     (b)
City National   xxxx9305    Paranoia Acquisitions, LLC        18-11315            -           -           -           -                     (a)
City National   xxxx0008    Relativity Media, LLC             18-11358            -           -           -           -                     (c)
City National   xxxx2227    Armored Car Productions, LLC      18-11305            -           -           -           -                     (c)
City National   xxxx2286    DR Productions, LLC               18-11311            -           -           -           -                     (c)
Onewest/CIT     xxxx0429    Relativity Media, LLC             18-11358              0         -           -             0
Onewest/CIT     xxxx3501    Safe Haven Productions, LLC       18-11356            -           -           -           -                    (a)
Onewest/CIT     xxxx0518    Relativity Media, LLC             18-11358            -           -           -           -
Onewest/CIT     xxxx0526    RMLDD Financing, LLC              18-11353            -           -           -           -
Onewest/CIT     xxxx0534    RMLDD Financing, LLC              18-11353            -           -           -           -                    (a)
Onewest/CIT     xxxx0588    RMLDD Financing, LLC              18-11353            -           -           -           -
Onewest/CIT     xxxx0596    RMLDD Financing, LLC              18-11353            -           -           -           -                    (a)
Onewest/CIT     xxxx0083    RMLDD Financing, LLC              18-11353             15         -           -            15                  (a)
Onewest/CIT     xxxx0091    RMLDD Financing, LLC              18-11353      1,913,771         -           -     1,913,771                  (a)
Onewest/CIT     xxxx0212    Armored Car Productions, LLC      18-11305          9,663         -           -         9,663                  (a)
Onewest/CIT     xxxx0672    Malavita Productions, LLC         18-11313            -           -           -           -
Onewest/CIT     xxxx0431    RML Echo Films, LLC               18-11343            -           -           -           -                    (a)
Onewest/CIT     xxxx0220    Armored Car Productions, LLC      18-11305         81,477         -           -        81,477                  (a)
Onewest/CIT     xxxx0480    Blackbird Productions, LLC        18-11308            -           -           -           -                    (a)
Onewest/CIT     xxxx0472    Blackbird Productions, LLC        18-11308            -           -           -           -                    (a)
Onewest/CIT     xxxx3435    Furnace Films, LLC                18-11312            -           -           -           -
Onewest/CIT     xxxx0804    Best of Me Productions, LLC       18-11306            -           -           -           -                     (a)
Onewest/CIT     xxxx1603    DR Productions, LLC               18-11311            -           -           -           -                     (a)
Onewest/CIT     xxxx1725    DR Productions, LLC               18-11311             24         -           -            24                   (a)
Onewest/CIT     xxxx1103    Best of Me Productions, LLC       18-11306            -           -           -           -                     (a)
Comerica        xxxx0251    RML Distribution Domestic, LLC    18-11292            -           -           -           -                   (a)(c)
TD Bank         xxxx1524    Relativity Media, LLC             18-11358      3,472,324         -           -     3,472,324                  (d)

Total                                                                      $5,721,370            -              -      $5,721,370

Footnote(s):
(a) Bank accounts with DACA.
(b) Inactive bank accounts that the Debtors, beginning before the Petition Date, are seeking to close.
(c) Upon information and belief these bank accounts have been closed.
(d) TD Bank xxxx1524 is the Wind-Down Operating Account for Relativity Media, LLC.
(e) All bank account balances are as of December 10, 2018, the date performance of services provided under the TSA and all business operations ceased. The
TD Bank balance is as of December 31, 2018.




                                                                                                                                                     MOR-1 (CON'T)
                                                                                                                                                     PAGE 18 OF 24
     18-11358-mew           Doc 667         Filed 01/15/19 Entered 01/15/19 18:14:04                  Main Document
                                                         Pg 19 of 27
In re: Relativity Media, LLC, et al.                                                               Case No. 18-11358 (MEW)
(Jointly Administered)                                                                    Reporting Period: Dec. 1 - 31, 2018
MOR 2
(in US Dollars)
Schedule of Professional Fee Disbursements
(Unaudited)

                                                                                    2018
            PROFESSIONAL                      Q2         Q3            OCT.          NOV.           DEC.       CUMULATIVE

  Estate Retained Professionals
    Winston & Strawn LLP                      -         $672,318       $241,841      $275,317       $245,580         $1,435,056
    Willkie Farr & Gallagher LLP              -              -        2,050,000           -              -            2,050,000
    M-III Partners, LP                        -          832,816        136,732        75,548        193,158          1,238,254
    Prime Clerk LLC                           -          443,634         99,386           -           68,187            611,207
  Total Estate Retained Professionals         -        1,948,768      2,527,959       350,865        506,925          5,334,517

  DIP Lender Professional
    Schulte Roth & Zabel LLP                  -               -             -              -              -                    -
  Total DIP Lender Retained Professional      -               -             -              -              -                    -

  Committee Retained Professionals
    Robins Kaplan LLP                         -               -        404,151             -         167,424               571,575
    Duff & Phelps LLC                         -               -            -               -             -                     -
  Total Committee Retained Professionals      -               -        404,151             -         167,424               571,575

  Total Non-Ordinary Course Professionals     -        1,948,768      2,932,110       350,865        674,348          5,906,092

  US Trustee Quarterly Fees (a)               -           74,386       128,934             -              -                203,320

Total Professional and US Trustee Fees        -       $2,023,154    $3,061,044       $350,865       $674,348         $6,109,412

Footnote(s):
(a) US Trustee quarterly fees check for Q2'18 in the amount of $74,060.86 was mailed by July 31, 2018 and cleared the
bank August 2, 2018. In the above schedule, the amount is shown as paid in August, the month the check cleared the bank.




                                                                                                                           MOR-2
                                                                                                                     PAGE 19 OF 24
     18-11358-mew           Doc 667              Filed 01/15/19 Entered 01/15/19 18:14:04                Main Document
                                                              Pg 20 of 27
In re: Relativity Media, LLC, et al.                                                          Case No. 18-11358 (MEW)
       Debtor                                                                        Reporting Period: Dec. 1 - 31, 2018
       MOR 4
       (in US Dollars)
                                                 STATUS OF POST-PETITION TAXES



                                             Amount
                                             Withheld
                                   Beginning and/or           Amount                                   Check # or   Ending
      Federal                        Tax     Accrued           Paid                  Date Paid           EFT         Tax
      Withholding                           -       $18,411   ($18,411)   12/10/18                     EFT                 -
      FICA-Employee                         -         5,513     (5,513)   12/10/18                     EFT                 -
      FICA-Employer                         -         5,513     (5,513)   12/10/18                     EFT                 -
      Unemployment                          -           -          -      N/A                                              -
      Income                                -           -          -      N/A                                              -
      Other: Medicare Surtax                -           -          -      N/A                                              -
        Total Federal Taxes                 -       $29,437   ($29,437)   12/10/18                     EFT                 -
      State and Local
      Withholding                           -        $5,606    ($5,606)   12/10/18                     EFT                 -
      Sales                                 -           -          -      N/A                                              -
      Excise                                -           -          -      N/A                                              -
      Unemployment                          -           -          -      N/A                                              -
      Real Property                         -           -          -      N/A                                              -
      Personal Property                     -           -          -      N/A                                              -
      Other: CA SDI - Disability            -           666       (666)   12/10/18                     EFT                 -
        Total State and Local               -        $6,272    ($6,272)   12/10/18                     EFT                 -

      Total Taxes                           -       $35,708   ($35,708)                                                    -

                                    SUMMARY OF UNPAID POST-PETITION DEBTS (a)

                                                                       Number of Days Past Due
                                       Current       0-30      31-60                   61-90             Over 91      Total
      Accounts Payable
      Wages Payable
      Taxes Payable
      Rent/Leases-Building
      Rent/Leases-Equipment
      Secured Debt/Adequate
      Protection Payments
      Professional Fees
      Amounts Due to Insiders
      Other:______________
      Total Post-petition Debts
      Explain how and when the Debtor intends to pay any past due post-petition debts.
      Footnote(s):
      (a) Summary of unpaid post-petition debts, see Notes to the Monthly Operating Report.




                                                                                                                            MOR-4
                                                                                                                      PAGE 20 OF 24
        18-11358-mew                   Doc 667             Filed 01/15/19 Entered 01/15/19 18:14:04                                            Main Document
                                                                        Pg 21 of 27
In re: Relativity Media, LLC, et al.                                                                                                   Case No. 18-11358 (MEW)
       Debtor                                                                                                                 Reporting Period: Dec. 1 - 31, 2018
       MOR 5
       (in US Dollars)
                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                       Accounts Receivable Reconciliation                                 Amount                          Debtors
      Total Accounts Receivable at the beginning of the reporting period (a)                         -
                                                                                                         RML Distribution Domestic, LLC,
      Plus: Amounts billed during the period                                                         -
                                                                                                         Armored Car Productions, LLC, and
      Less: Amounts transferred to UltraV (a)                                                        -
                                                                                                         DR Productions, LLC
      Total Accounts Receivable at the end of the reporting period                                   -


      Accounts Receivable Aging                                     0-30 Days           31-60 Days           61-90 Days             91+ Days               Total
                                                                                -                    -                    -                    -                     -
                                                                                -                    -                    -                    -                     -
                                                                                -                    -                    -                    -                     -

      Total Accounts Receivable                                                 -                    -                    -                    -                     -

      Less: Bad Debts (Amount considered uncollectible)                         -                    -                    -                    -                     -

      Net Accounts Receivable                                                   -                    -                    -                    -                     -

      Footnote(s):
      (a) Pursuant to Docket 502-1, paragraph II.2.1(b)(iii), "The term “Purchased Assets” means all of Sellers’ business, assets, properties, contractual rights,
      goodwill, going concern value, rights and claims used or held for use in the Business (other than the Excluded Assets) as of the Closing, including:…
      (iii) accounts receivable to the extent related to the Business…", therefore, the accounts receivable balance is, as of the date of this report, no longer
      property of the Debtors.




                                                        TAXES RECONCILIATION AND AGING (a)

      Taxes Payable                                                 0-30 Days           31-60 Days           61-90 Days             91+ Days               Total
      0 - 30 days old                                                           -                    -                    -                    -                     -
      31 - 60 days old                                                          -                    -                    -                    -                     -
      61 - 90 days old                                                          -                    -                    -                    -                     -
      91+ days old                                                              -                    -                    -                    -                     -
      Total Taxes Payable                                                       -                    -                    -                    -                     -
      Total Accounts Payable                                                    -                    -                    -                    -                     -

      Footnote(s):
      (a) Taxes reconciliation and aging, see Notes to the Monthly Operating Report.




                                                                                                                                                                               MOR-5
                                                                                                                                                                         PAGE 21 OF 24
     18-11358-mew            Doc 667        Filed 01/15/19 Entered 01/15/19 18:14:04                     Main Document
                                                         Pg 22 of 27
In re: Relativity Media, LLC, et al.                                                              Case No. 18-11358 (MEW)
       Debtor                                                                            Reporting Period: Dec. 1 - 31, 2018
       MOR 6
       (in US Dollars)
                                PAYMENTS TO INSIDERS AND PROFESSIONALS
                                                INSIDERS
                                                                               TOTAL PAID TO
                  NAME                 TYPE OF PAYMENT       AMOUNT PAID           DATE
      Insider 1                        Salary                             -         $306,240
      Insider 2                        Salary                        16,615           90,462
                          TOTAL PAYMENTS TO INSIDERS                $16,615         $396,702
                                                           PROFESSIONALS
                                        DATE OF COURT
                                           ORDER
                                         AUTHORIZING       AMOUNT APPROVED AMOUNT PAID          TOTAL PAID    TOTAL INCURRED
                  NAME                   PAYMENT (a)             (b)           (c)              TO DATE (c)      & UNPAID
      Winston & Strawn LLP         10/18/18; 12/17/18            $1,779,906        $245,580     $1,435,056            $344,850
      Willkie Farr & Gallagher LLP           10/18/18             2,050,000             -        2,050,000                 -
      M-III Partners, LP           10/18/18; 12/17/18             1,300,494         193,158      1,238,254             144,054
      Prime Clerk LLC               5/10/18; 10/31/18                  N/A           68,187        611,207                 -
      Robins Kaplan LLP            10/18/18; 12/17/18               501,704         167,424        571,575             137,174

                     TOTAL PAYMENTS TO PROFESSIONALS            $5,632,104         $674,348 $5,906,091               $626,079
      Footnote(s):
      (a) Date of court orders authorizing payment have been paid pursuant to those certain orders [Docket No. 562] regarding
      First Interim Fee Applications and [Docket No. 639] regarding Second Interim Fee Applications.
      (b) Approved amounts were allowed pursuant to those certain orders [Docket Nos. 562 and No. 639].
      (c) Amount paid and total paid to date have been made on a monthly basis pursuant to that certain order [Docket No. 288]
      regarding interim compensation procedures, and remain subject to either interim and/or final approval (as applicable) as set
      forth therein.




                                                                                                                              MOR-6
                                                                                                                        PAGE 22 OF 24
     18-11358-mew            Doc 667        Filed 01/15/19 Entered 01/15/19 18:14:04                      Main Document
                                                         Pg 23 of 27
In re: Relativity Media, LLC, et al.                                                               Case No. 18-11358 (MEW)
       Debtor                                                                             Reporting Period: Dec. 1 - 31, 2018
       MOR 6 (CON'T)
       (in US Dollars)

                         POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                  AND ADEQUATE PROTECTION PAYMENTS
                                                                                 SCHEDULED AMOUNT PAID
                                                                                  MONTHLY    DURING              TOTAL UNPAID
           NAME OF CREDITOR                                                     PAYMENT DUE  MONTH               POST-PETITION
      MidCap Financial (Film Library Term Loan)                                 (a)                       -                      -
      Aperture (Masterminds Mezzanine Loan)                                    (b)                         -                     -
      Senior Secured Loan (RM Bidder/UltraV)                                    (c)                        -                     -
      Subordinated Convertible Note (Relativity Secured Lender)                (d)                         -                     -
      Heatherden Fee Claims                                                     (e)                        -                     -
      RKA Pre-Release P&A Loan (Masterminds)                                    (f)                        -                     -
      RKA Pre-Release P&A Loan (Disappointments Room)                           (f)                        -                     -
      Technicolor                                                               (g)                        -                     -
      LiveStyle Rent (9242 Beverly Blvd. Ste. 300, Beverly Hills, CA 90210) $5,000 (h)                 5,000                     -
                                                                      TOTAL PAYMENTS                  $5,000                 -
      Footnote(s):
      (a) Net receipts from bi-weekly film library receipts settlements used to pay down interest and principal, interest at LIBOR
      plus 15%, and $33,333 paid each month as an administrative fee.
      (b) Net receipts from bi-weekly film library settlements used to pay down interest and principal. Interest at the greater of
      LIBOR plus 12.5% calculated for an 18 month period and the actual amount of interest incurred on all loans.
      (c) Accrues interest monthly at 10.0% on the first $30MM of principal and 13.5% on remaining principal.
      (d) Accrues interest monthly at 12.0%.
      (e) Accrues annual interest at 1.0%.
      (f) Accrues interest annually at 1-Year Treasury Rate plus 1.5%.
      (g) Accrues interest monthly at 10.5%.
      (h) LiveStyle Rent payment of $5,000 represents November rent paid the beginning of December.




                                                                                                                        MOR-6 (CON'T)
                                                                                                                        PAGE 23 OF 24
        18-11358-mew           Doc 667       Filed 01/15/19 Entered 01/15/19 18:14:04                    Main Document
                                                          Pg 24 of 27
In re: Relativity Media, LLC, et al.                                                      Case No. 18-11358 (MEW)
       Debtor                                                                    Reporting Period: Dec. 1 - 31, 2018
       MOR 7

                                          DEBTOR QUESTIONNAIRE
        Must be completed each month. If the answer to any of the                       Yes               No
        questions is “Yes”, provide a detailed explanation of each item.
        Attach additional sheets if necessary.
        Have any assets been sold or transferred outside the normal course of
   1.   business this reporting period?                                                                      X
        Have any funds been disbursed from any account other than a debtor
   2.   in possession account this reporting period?                                                         X
        Is the Debtor delinquent in the timely filing of any post-petition tax
   3.   returns?                                                                       X (a)
        Are workers compensation, general liability or other necessary
   4.   insurance coverages expired or cancelled, or has the debtor received                                 X
        notice of expiration or cancellation of such policies?
   5.   Is the Debtor delinquent in paying any insurance premium payment?                                    X
        Have any payments been made on pre-petition liabilities this reporting
   6.   period?                                                                                              X
        Are any post petition receivables (accounts, notes or loans) due from
   7.   related parties?                                                                                     X

   8.   Are any post petition payroll taxes past due?                                                        X
   9.   Are any post petition State or Federal income taxes past due?                                        X
  10.   Are any post petition real estate taxes past due?                                                    X
  11.   Are any other post petition taxes past due?                                                          X
  12.   Have any pre-petition taxes been paid during this reporting period?                                  X
  13. Are any amounts owed to post petition creditors delinquent?                                            X
  14. Are any wage payments past due?                                                                        X
      Have any post petition loans been received by the Debtor from any
  15. party?                                                                                                 X

  16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                          X (b)
      Is the Debtor delinquent with any court ordered payments to attorneys
  17. or other professionals?                                                                                X
      Have the owners or shareholders received any compensation outside
  18. of the normal course of business?                                                                      X


Footnote(s):
(a) The 2017 federal tax return was not filed by September 15, 2018
(b) Amounts may be owed to the US Trustee under the prior cases fashioned In re Relativity Fashion, et al.
(Ch. 11 Case. No. 15-11989-MEW), but amounts owed in these cases are not delinquent.




                                                                                                                             MOR-7
                                                                                                                       PAGE 24 OF 24
18-11358-mew            Doc 667
                            Filed 01/15/19 Entered 01/15/19 18:14:04 Main Document
                                         Pg 25 of 27
 In re: Relativity Media, LLC, et al.                          Case No. 18-11358 (MEW)
 Debtor                                           Reporting Period: December 1 – 31, 2018

 Note 1
 On May 3, 2018 Relativity Media, LLC (“Relativity Media” or “RML”) and its affiliated
 Debtors and Debtors-in-Possession (collectively, the “Debtors”) commenced voluntary cases
 under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
 States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
 The accompanying unaudited financial information included in this Monthly Operating Report
 (“MOR”) represent the financial activity of the Debtors identified in the table.
 Note 2
 In the “DECLARATION OF COLIN M. ADAMS IN SUPPORT OF CHAPTER 11
 PETITIONS AND FIRST DAY PLEADINGS” paragraph 15 states:
            “I am informed and believe that the Debtors have not prepared audited financials on a
            GAAP basis since May 30, 2014.1 In addition, I am aware that certain General Ledger
            entries that would customarily be made on a timely basis have either been delayed or not
            made at all.”
 Debtor-in-Possession Financial Information – The accompanying MOR-1 through MOR-7 and
 the supplemental exhibits contained herein are unaudited, preliminary, and do not comply with
 generally accepted accounting principles in the United States of America (“U.S. GAAP”) in all
 material respects. In addition, the financial information and the supplemental information
 contained herein represent the financial information for the Debtors only.
 Note 3
 The MOR is limited in scope, covers a limited time period, and has been prepared solely for the
 purpose of complying with the monthly operating requirements of the Bankruptcy Court and the
 United States Trustee. The unaudited financial information has been derived from the books and
 records of the Debtors. The information presented herein has not been subject to all procedures
 that would typically be applied to financial information presented in accordance with GAAP.
 Upon the application of such procedures the Debtors believe that the financial information could
 be subject to changes, and these changes could be material. The information furnished in this
 MOR does not include normal recurring adjustments, and also does not include all of the
 adjustments that would typically be made for interim financial statements in accordance with
 GAAP.
 Note 4
 The results of operations herein are not necessarily indicative of results that are expected from
 any other period or for the full year and may not necessarily reflect the combined results of
 operations, financial position or cash flows of the Debtors in the future.



 1
     The last audit related to the period ended December 31, 2013.
18-11358-mew        Doc 667 Filed 01/15/19 Entered 01/15/19 18:14:04 Main Document
                                         Pg 26 of 27
 In re: Relativity Media, LLC, et al.                          Case No. 18-11358 (MEW)
 Debtor                                           Reporting Period: December 1 – 31, 2018

 Note 5
 On January 12, 2018, RMLDD Financing, LLC, (“RMLDD”), RML Distribution Domestic,
 LLC, (“RDD”), RML Distribution International, LLC, (“RDI”), and certain special purpose
 entities, 2 in each case as borrowers, Relativity Media, LLC (“Servicer”), entered into the Fourth
 Amendment and Seventh Extension with MidCap Funding X Trust (“MFT”), Apollo Moultrie
 Credit Fund, L.P., (“Apollo Moultrie”) and Apollo Tactical Value SPN Investments, L.P.,
 (“Apollo Tactical”) (jointly the “Lenders”) and MidCap Funding X Trust as Agent for the
 Lenders.

 The applicable margin means (i) with respect to LIBOR Rate, 15%, and (ii) with respect to Base
 Rate, 12.5%.
 The loan matured on July 13, 2018. The estate has continued to meet its obligations under the
 loan in the ordinary course. On information and belief, UltraV will assume all obligations under
 the loan.
 Note 6
 On May 15, 2018, Relativity Media as borrower and Relativity Holdings LLC (“Relativity
 Holdings”) as guarantor and together with each of its subsidiaries that is from time to
 time a guarantor of and signatory to the note, entered into a Debtor in Possession Revolving
 Loan Promissory Note with UltraV Holdings LLC (“UltraV” or the “Lender”) with maximum
 borrowings of four million dollars ($4,000,000). Relativity Media has requested that UltraV
 make loans from time to time on the terms, and subject to the conditions, in the note and the
 Interim Order or Final Order (as applicable). Relativity Media intends to utilize such loans to
 fund working capital requirements, costs and expenses of administration of the Chapter 11
 Cases, and fees and expenses relating to the DIP facility during the pendency of the Chapter 11
 Cases. Until the maturity date, Relativity Media shall only be permitted to borrow (i) to pay
 professional fees as set forth in the Approved Budget, (ii) an amount equal to the succeeding two
 (2) week projected cash requirement contained in the Approved Budget in any one borrowing,
 and (iii) once per week; provided that UltraV may in its sole discretion lend more often than
 once per-week.
 The interest on the unpaid principal amount is ten percent (10%) per annum, to be paid in kind,
 with such interest being added to the principal amount of the obligations, on each applicable
 interest payment date commencing on the first interest payment date occurring after the
 execution of the Note.


 2
   The special purpose entities which are borrowers under the Midcap Library Facility are 21 & Over Productions,
 LLC, 3 Days to Kill Productions, LLC, RML Acquisitions IV, LLC, RML Acquisitions IX, LLC, RML Acquisitions
 III, LLC, Best of Me Productions, LLC, Black or White Films, LLC, Brick Mansions Acquisitions, LLC, RML
 Desert Films, LLC, Don Jon Acquisitions, LLC, RML Echo Films, LLC, RML Acquisitions V, LLC, RML Turkeys
 Films, LLC, RML Hector Films, LLC, RML Acquisitions II, LLC, RML Acquisitions VI, LLC, RML Acquisitions
 II, LLC, Snow White Productions, LLC, Movie Productions, LLC, RML Acquisitions V, LLC, RML November
 Films, LLC, RML Oculus Films, LLC, Furnace Films, LLC, Paranoia Acquisitions, LLC, Safe Haven Productions,
 LLC, Malavita Productions, LLC, RML Acquisitions XI, LLC, RML Acquisitions I, LLC.
18-11358-mew      Doc 667   Filed 01/15/19 Entered 01/15/19 18:14:04 Main Document
                                         Pg 27 of 27
 In re: Relativity Media, LLC, et al.                          Case No. 18-11358 (MEW)
 Debtor                                           Reporting Period: December 1 – 31, 2018

 The loan matured on August 31, 2018.
 Note 7
 Debtors have made fee advance payments to retained professionals. The fee advances were
 made by Relativity Media, LLC on behalf of all the Debtors. For purposes of these interim
 MORs, no allocation has been made to reflect the fee advance balances on each of the Debtors’
 books.
 Note 8
 Taxes Reconciliation and Aging
 Relativity Holdings is a pass-through entity taxed as a partnership for income tax purposes, and
 substantially all federal and state income taxes are recorded by its members. Accordingly,
 Relativity Holdings does not provide for income taxes.
 The Debtors may incur certain state taxes imposed by states in which it conducts business.
 Relativity Holdings periodically evaluates its tax positions with respect to all open years, as
 defined by the statute of limitations, to evaluate whether it is “more-likely-than-not” that such
 positions would be sustained upon examination by a tax authority based on its technical merits.
 For federal income tax purposes, Relativity Holdings remains open to examination for fiscal
 years 2014 and after. For state income tax purposes, Relativity Holdings remains open to
 examination for fiscal years 2013 and after.
 Note 9
 On August 21, 2018, the Court entered the Order (I) Approving Asset Purchase Agreement; (II)
 Approving Sale of Certain Assets Pursuant to Section 363 of the Bankruptcy Code Free and
 Clear of All Liens, Claims, Interests, and Encumbrances (Other Than as Set Forth in the Asset
 Purchase Agreement) to the Extent Permitted by Section 363(F) of the Bankruptcy Code; (III)
 Approving the Assumption and Assignment of Certain Executory Contracts and Unexpired
 Leases Pursuant to Section 365 of the Bankruptcy Code; (IV) Authorizing the Debtors to
 Consummate Transactions Related to the Above; and (V) Granting Other Relief [Docket No.
 502] (the “Sale Order”), approving, inter alia, the sale (the “Sale”) of certain assets of
 RELATIVITY MEDIA, LLC, et al. (collectively, the “Debtors”) to UltraV Holdings LLC (the
 “Purchaser”) pursuant to the Sale Order and that certain Asset Purchase Agreement (the “APA”).
 Pursuant to the terms of the Sale Order and APA (as amended), the Closing, and thus the Closing
 Date, occurred on October 10, 2018 [Docket 553].
 Note 10
 Since the closing of the sale to UltraV, Relativity has operated the company pursuant to the
 terms of a Transition Services Agreement (the “TSA”), dated October 10, 2018, by and among
 the Relativity bankruptcy estates and UltraV. On December 10, 2018, Relativity ceased
 performance of services provided under the TSA and ceased all business operations.
